    Case: 1:17-cv-08544 Document #: 318 Filed: 04/19/21 Page 1 of 2 PageID #:2693



                          UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                              219 SOUTH DEARBORN STREET
                                 CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

 1. Complete this form and e-file it, using the Notice of Change of Address event, in each
    case that you list below.
 2. Update your contact information in CM/ECF. Click HERE for update instructions.


 Name: Rafey S. Balabanian

 Firm: Edelson PC

 Street Address: 150 California Street, 18th Floor

 City/State/Zip Code: San Francisco, California 94111

 Phone Number: (415) 212-9300

 Email address: rbalabanian@edelson.com

 ARDC (Illinois State Bar members, only): 6285687

 If you have previously filed an appearance with this court using a different name, enter that name.
 N/A

 List all active cases in which you currently have an appearance on file.
Case Number                       Case Title                              Assigned Judge
1:13-cv-09116                     In Re: National Collegiate Athletic     Hon. John Z. Lee
                                  Association Student-Athlete
                                  Concussion Injury Litigation
1:13-cv-08389                     Beaton v. SpeedyPC Software             Hon. Andrea R. Wood
1:16-cv-09980                     Richardson v. Southeastern              Hon. John Z. Lee
                                  Conference et al
1:16-cv-08727                     National Collegiate Athletic            Hon. John Z. Lee
                                  Association Student-Athlete
                                  Concussion Injury Litigation – Single
                                  Sport/Single School (Football)
1:17-cv-04978                     Langston et al v. Mid-America           Hon. John Z. Lee
                                  Intercollegiate Athletics Association
                                  et al
1:17-cv-01402                     Rose et al v. National Collegiate       Hon. John Z. Lee
                                  Athletic Association et al
1:17-cv-04975                     Weston v. Big Sky Conference, Inc.      Hon. John Z. Lee
                                  et al
1:17-cv-02928                     Zak v. Bose Corporation                 Hon. Andrea R. Wood
1:17-cv-08544                     Brandon v. BRG Sports, Inc.             Hon. Charles R. Norgle, Sr
1:17-cv-08972                     Adams, et al. v. BRG Sports, Inc.       Hon. Matthew F. Kennelly
1:18-cv-00129                     Bradshaw v. BRG Sports, Inc.            Hon. Edmond E. Chang
    Case: 1:17-cv-08544 Document #: 318 Filed: 04/19/21 Page 2 of 2 PageID #:2694


1:18-cv-02027                   Dancel v. Groupon, Inc.                 Hon. Ronald A. Guzman
1:18-cv-07250                   Jones, et al. v. BRG Sports, Inc.       Hon. John F. Kness
1:18-cv-07686                   In re: Lion Air Flight JT 610 Crash     Hon. Thomas M. Durkin
1:19-cv-02170                   In re: Ethiopian Airlines Flight ET     Hon. Jorge L. Alonso
                                302 Crash
1:20-cv-07115                   Edelson PC v. Girardi et al             Hon. Matthew F. Kennelly


       /s/Rafey S. Balabanian                                          April 19, 2021


 Signature of Attorney                                          Date


 Rev. 01272016
